Citation Nr: 0838916	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-35 713	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left hip disorder.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision in which the 
Louisville, Kentucky RO (Louisville RO), in pertinent part, 
denied the above claim for service connection.  The claims 
file was subsequently transferred to the Buffalo, New York RO 
(Buffalo RO) and most recently to the Pittsburgh, 
Pennsylvania RO (Pittsburgh RO).

Although the veteran was scheduled for a Travel Board hearing 
before a Veterans Law Judge at the RO in August 2008, she 
failed to appear.  The hearing notice was not returned as 
undeliverable, and no further communication was received from 
the veteran regarding the hearing request or her failure to 
appear.  Thus, the hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2008).  

As a final preliminary matter, the Board notes that in her 
February 2005 notice of disagreement (NOD), the veteran 
requested service connection for residuals of frostbite of 
the left great toe.  As this issue has yet to be adjudicated, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal as been accomplished.

2.  Although the veteran has alleged that she was treated for 
left hip pain during service, there is no competent medical 
evidence that the veteran has, or ever has had, a left hip 
disorder.


CONCLUSION OF LAW

The criteria for service connection for a left hip disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 4.14 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, letters dated in July 2003 and February and 
March 2006 collectively provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate her claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and that she should send the information describing 
additional evidence or the evidence itself to the VA.  In a 
July 2003 pre-rating letter, the Louisville RO provided 
notice regarding what information and evidence must be 
provided by the veteran, what information and evidence would 
be obtained by VA, and that she should send the information 
describing additional evidence or the evidence itself to the 
VA.  In the February 2006 post-rating letter, the Buffalo RO 
informed the veteran of what information and evidence was 
needed to substantiate her claim for service connection on a 
direct and presumptive basis and asked her to send VA any 
evidence in her possession pertaining to the claim 
(consistent with the version of 38 C.F.R. § 3.159 then in 
effect).  In the March 2006 post-rating letter, the Buffalo 
RO provided notice as to how disability ratings and effective 
dates are assigned (if service connection is granted), and 
the type of evidence that impacts these types of 
determinations, consistent with Dingess/Hartman.  

After the veteran was afforded opportunity to respond to each 
notice identified above, the September 2006 statement of the 
case (SOC) reflects readjudication of the claim on appeal.  
Hence, while some of this notice was provided after the 
rating action on appeal, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or a 
supplemental SOC(SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  In this regard, the 
Board notes that, in December 2007, the veteran was afforded 
a VA joint/spine examination for a different service 
connection claim, and, even though the veteran continued to 
complain of left hip pain, no diagnosed left hip disorder was 
found on examination.  Therefore, a remand to the RO for 
review of this additional evidence is not warranted as any 
evidence pertaining to a left hip disorder is merely 
redundant of that already in the record.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service VA 
treatment records, and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
ROs, the veteran has been notified and made aware of the 
evidence needed to substantiate the claim on appeal, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
diseases, including arthritis (confirmed by x-rays), which 
develop to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101(3), 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. 3.307, 3.309(a) (2007).

As the veteran asserted in the February 2006 NOD, she was 
treated for complaints of left hip pain on several occasions 
during service, usually in conjunction with low back pain.  
The veteran's service treatment records confirm that she was 
initially treated for complaints of left hip pain and left 
groin tenderness in March 1994.  During a March 1996 physical 
therapy consult, the veteran complained of constant left hip 
pain/problems, especially getting out of car, walking, and 
tingling in the lower extremity.  Subsequently, a November 
1998 treatment note reflects that the veteran reported back 
and buttocks pain, that her left leg gave out, and that the 
pain was all the way across her lower back, buttocks and into 
her thigh, with the pain greater on the left than on the 
right.  Generally, she was prescribed Motrin and/or Flexeril 
for pain during service.  In March 1999, the veteran was 
treated for left leg pain following a motor vehicle accident 
(MVA).  In August 2003, the veteran reported that her left 
hip gave out daily.  During a September 2003 VA pre-discharge 
general medical examination, the veteran reported a 13-year 
history of left hip pain, which was worse when she got up 
from a stooped position and interfered with her sleep, 
causing her to toss and turn, and resulting in morning 
stiffness.  She noted that she had never been evaluated with 
x-rays.  On examination, the veteran had full range of motion 
of the left hip.  The examiner added that the veteran's hip 
locked with prolonged flexion and was manifested by weakness 
with strenuous activity or prolonged standing.  Based on her 
self-reported history, the VA examiner diagnosed the veteran 
with mild left hip arthritis clinically.

VA medical records reflect that, in March 2005, she was 
treated for complaints of low and mid-back pain from lifting 
boxes.  A March 2005 ultrasound of the pelvis revealed no 
evidence of acute pathology.  During a June 2005 VA 
appointment, the veteran indicated that her biggest problem 
in the summer was back and hip pain.  

In a July 2006 VA joints examination report, the VA examiner 
indicated that the veteran has had a long history of low back 
pain with left hip pain that has been documented in the 
claims file since 1990 and two MVAs and that she has received 
chiropractor treatment since 1995.  During this examination, 
the veteran complained of constant pain, especially in her 
left hip and a reported history of her left leg giving way.  
When she pointed to the area of pain, it was actually in her 
sacroiliac area, not her left hip.  The veteran complained of 
extensive stiffness in the morning, lasting about 60 minutes 
and occasional numbness in her left leg.  On examination, her 
left hip was without deformity or effusion and had full range 
of motion.  She had pain with straight-leg raising and with 
adduction.  Left hip range of motion was: flexion to 125 
degrees; extension to 30 degrees; adduction to 25 degrees; 
abduction to 45 degrees; external rotation to 60 degrees; and 
internal rotation to 40 degrees.  Deep tendon reflexes were 
intact in the lower extremities.  No other neurological 
deficits were noted.  A July 2006 left hip x-ray was normal, 
and this was the diagnosis given by the examiner.  Based on 
physical examination and x-rays showing degenerative disc 
disease at L5-S1 and bilateral sacroiliitis, greater on the 
left side, the examiner added that it is just as likely as 
not that the veteran has been reporting left hip pain that is 
actually a progression of ankylosis spondylitis.

An August 2006 electromyogram (EMG) of the left lower 
extremity showed no evidence of active motor radiculopathy in 
the myotomes studied-levels L3, L4. L5, and S1.

In statements submitted by the veteran in November 2005, two 
of her Air Force supervisors at Ramstein Air Base, Germany, 
indicated that, when deployed throughout Europe, Southwest 
Asia and Africa, the veteran spent many hours each day 
carrying heavy television equipment weighing up to 200 
pounds.  On several occasions she returned from assignments 
and required medical assistance because of hip and back pain.  
 
In a November 2005 statement, a chiropractor indicated that 
he began treating the veteran in August 2005 for low back 
pain and unilateral radiculopathy that is chronic in nature 
and causally related to her work duties in the military.

After a full review of the record, including the statements 
of the veteran, her former supervisors and her treating 
chiropractor, the Board concludes that service connection for 
a left hip disorder is not warranted.

Prior and subsequent service, chiropractic and VA treatment 
records show no complaints of, or treatment for, a left hip 
disorder.  In this regard, the Board acknowledges that the 
July 2003 VA examiner diagnosed veteran with mild left hip 
arthritis.  However, this diagnosis was not based on x-ray 
studies.  Once x-rays were done in July 2006, the left hip 
was noted to be normal, that is, arthritis was not found.  
Although the veteran has been treated for complaints of pain 
in the left hip (at times described as stiffness or 
numbness), pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, the Board notes that the July 2006 VA examiner 
noted that area of pain pointed to by the veteran was 
actually in her sacroiliac area, not her left hip. 

Here, the most probative opinion of record is that of the 
July 2006 VA examiner, who not only examined the veteran, but 
also reviewed the claims file and elicited the veteran's own 
medical history.  This examiner has opined that it appears 
that the veteran's symptoms of left hip pain is just as 
likely as not that the veteran has been reporting left hip 
pain that is actually a progression of ankylosis spondylitis, 
for which service connection was denied in an April 2008.  
However, the Board notes that the veteran is service-
connected for low back strain.

The Board points out that evaluation of the same disability 
under various diagnoses is to be avoided, as is the 
evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14 (2007).  Thus, even if the 
veteran's claimed left hip pain and numbness/stiffness could 
constitute a current disability, it could not be service-
connected and rated separately, as such would violate the 
anti-pyramiding provisions of 38 C.F.R. § 4.14.  In other 
words, there is no evidence of a separate disability 
characterized by pain and numbness of the left hip other than 
that already contemplated and compensated for by the 
disability rating for manifestations of the veteran's 
service-connected low back strain or for manifestations of 
ankylosis spondylitis which has not been service connected. 

Hence, the medical evidence of record does not support a 
finding that the veteran has never been diagnosed with a 
chronic left hip disorder, to include radiologic evidence of 
arthritis, and neither she nor anyone acting on her behalf 
has presented or identified any medical evidence that she, in 
fact suffers from a left hip disorder.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Hence, where, as here, the competent evidence 
does not establish that the veteran has the disability for 
which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, the claim for service connection 
for a left hip disorder must be denied because the first 
essential criterion for a grant of service connection-
evidence of the claimed disability-has not been met.

In addition to the medical evidence, the Board has considered 
the veteran's and her former supervisor's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  To the extent that the veteran and her former 
supervisors assert that the veteran currently suffers from a 
left hip disorder-the matter on which this case turns-the 
Board points out that matters of diagnosis and etiology are 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran and her former supervisors are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, they are not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for a left hip disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for a left hip disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


